

Exhibit 10














July 21, 2015




Mr. Bruce N. Kuhlik
c/o Merck & Co. Inc.
2000 Galloping Hill Road
Kenilworth, NJ 07033




Dear Bruce,


On behalf of the Compensation & Benefits Committee (the “Committee”) of the
Board of Directors of Merck & Co., Inc. (the “Company”), I would like to thank
you for your significant contributions to the Company during your tenure as our
General Counsel. I understand that your last day of employment with the Company
will be July 31, 2015, with your retirement being effective on August 1, 2015.
You have recently notified the Company’s management, and the management has
discussed with the Committee that, following your retirement from the Company,
you intend to accept a position in the public sector and that a condition of the
new position is your divestiture of any and all Company securities or other
interests, the value of which could be impacted by the Company’s performance.


As you know, management and the Committee have considered the circumstances of
your need to divest yourself of all Company equity and performance-based
interests and how compliance with that condition in the short term impacts the
compensation and benefits that you would have otherwise received in connection
with your retirement from the Company. In recognition of your long and dedicated
service to the Company and the unique circumstances of your new job opportunity,
including the fact that such divestitures are a mandatory condition of your
being eligible for the position, on July 21, 2015, the Committee authorized
certain changes to the compensation and benefits for which you would have
otherwise become eligible upon your retirement to better accommodate your
divestiture requirements, as described below.



--------------------------------------------------------------------------------



Page 2 of 4 (Bruce N. Kuhlik Agreement)






Assuming you execute and deliver a counter-signed copy of this letter agreement
(the “Letter Agreement”), the following actions will be taken to facilitate the
requested divestitures:


•
You will forfeit any right or entitlement to the payment of a pro-rated bonus to
which you might have been awarded under the terms of the Executive Incentive
Plan for the performance period January 1, 2015 – July 31, 2015.

•
In respect of your outstanding stock option granted on May 6, 2013, the
Committee has authorized the acceleration of the vesting of the final tranche of
the stock option that would have become vested in May 2016 due to your
retirement under the terms of the applicable award agreement, consisting of
49,384 shares under the May 2013 grant. You may exercise the option in respect
of the vested shares at your discretion beginning on August 3, 2015, the first
business day following your retirement date, in accordance with the Company’s
trading policies generally.

•
In respect of your outstanding stock options granted on May 9, 2014 and May 1,
2015, you agree to forfeit any right to that tranche of each of these stock
options that would have become vested in May 2016 due to your retirement under
the terms of the applicable award agreement, consisting of 42,182 shares under
the May 2014 grant and 47,471 shares under the May 2015 grant. These options
will be forfeited effective as of your August 1, 2015 retirement date. In
addition, the remaining unvested stock options that forfeit in the normal course
following your retirement will also be forfeited, effective as of August 1, 2015
including, for the avoidance of doubt, the stock options in respect of 42,183
shares under the May 2014 grant and 94,944 shares under the May 2015 grant.

•
In respect of your outstanding PSUs, granted on March 29, 2013, March 31, 2014,
and March 31, 2015, the applicable terms and conditions of your PSU awards will
be amended to provide that instead of being eligible to receive a pro-rated
number of shares of our common stock in settlement of the PSU following a
determination of the level of the Company’s achievement of the stated
performance goals at the end of the applicable performance period, you will be
entitled to receive a payment of a fixed cash amount at the same time as the
settlement would have occurred under the original PSU award based on a pro-rated
number of performance units assuming target performance. The proration fraction
being applied equals the number of months in which you were employed at the
Company during the applicable performance period divided by 36 months.




--------------------------------------------------------------------------------



Page 3 of 4 (Bruce N. Kuhlik Agreement)






For the PSU awarded in March 2013, you will be paid an amount based on 31,002
units. For the PSU awarded March 2014, you will be paid an amount based on
12,829 units. For the PSU awarded in March 2015, you will be paid an amount
based on 4,668 units. The actual fixed amount will be determined by multiplying
(x) the pro-rated number of PSUs for the applicable grant by (y) $58.98, which
is the average 60-day closing price of a share of Company common stock for the
period April 24, 2015 – July 20, 2015, the 60-trading days immediately preceding
July 21, 2015. In each case, the cash payment will be made at same time as
active PSU award holders receive payment for the 2013, 2014 and 2015 awards, as
applicable. These payments will equal $1,828,498 in 2016 for the 2013 award,
$756,654 in 2017 for the 2014 award and $275,319 in 2018 for the 2015 award. You
hereby acknowledge that no funds are being set aside or otherwise earmarked to
fund this contractual obligation and that any payments will be made out of the
general funds of the Company.


This Letter Agreement constitutes the complete agreement of the parties in
respect of the subject matter contained herein and shall supersede all prior
agreements, written or oral, between the parties in respect of such subject
matter, it being acknowledged that this Letter Agreement does not, and is not
intended to, address any other non—equity or performance-based compensation or
benefits to which you may be entitled under the Company’s benefit plans and
programs in light of your retirement. This Letter Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. Signatures delivered by
facsimile or as a “.pdf” email attachment shall be deemed effective for all
purposes. The terms of this Letter Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New Jersey.


By executing a copy of this Letter Agreement, you hereby acknowledge and agree
to the treatment of each item set forth above and further agree that any
necessary changes or amendments to the applicable terms and conditions, award
agreements or other documentation as deemed necessary by the Company will be
executed or otherwise made effective without any further action on your part or
your additional consent. To accept the terms of this Letter Agreement, and each
of the contemplated changes, please sign a copy of this Letter Agreement and
return it to Jeff Geller at 2000 Galloping Hill Road, Kenilworth, NJ 07033 or
xxxxxxx.xxxxxx@xxxxx.xxx by July 24, 2015.



--------------------------------------------------------------------------------



Page 4 of 4 (Bruce Kuhlik Agreement)






Bruce, I wish you the best in all your future endeavors.


Most Sincerely,


/s/ Kenneth C. Frazier    
Kenneth C. Frazier
Chairman, President and Chief Executive Officer


Accepted and agreed:


/s/ Bruce N. Kuhlik    
Bruce N. Kuhlik
Date:    July 21, 2015



